Citation Nr: 1119726	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-39 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents Educational Assistance (DEA) benefits under Chapter 35 of Title 38, United States Code.

3.  Entitlement to service connection for esophageal cancer, including as due to herbicide exposure, for accrued benefits purposes.

4.  Entitlement to service connection for colon cancer, including as due to herbicide exposure, for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her husband, & a friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1961 to April 1964 and from September 1965 to May 1984.  He died in April 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This decision was issued to the appellant and her service representative in May 2006.  A Travel Board hearing was held at the RO in May 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.



FINDINGS OF FACT

1.  The competent evidence, to include the Veteran's death certificate and a supplemental report of cause of death, shows that he died in April 2005 of metastatic adenocarcinoma.

2.  The competent evidence does not show that the Veteran's fatal metastatic adenocarcinoma was related to active service.

3.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

4.  The competent evidence shows that, prior to his death, the Veteran's esophageal cancer, which was treated successfully following surgery in 1994, was not related to active service or any incident of service, including as due to herbicide exposure.

5.  The competent evidence shows that, prior to his death, the Veteran's colon cancer was not related to active service or any incident of service, including as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2010).

2.  The eligibility criteria for payment of DEA benefits under 38 U.S.C., chapter 35, have not been met.  38 U.S.C.A. §§ 1310, 3500, 3501, 3510, 3512, 5103, 5103A, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.312, 3.807, 21.3020, 21.3021 (2010).

3.  Esophageal cancer was not incurred in active service, including as due to herbicide exposure, for accrued benefits purposes.  38 U.S.C.A. §§ 1102, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2010).

4.  Colon cancer was not incurred in active service, including as due to herbicide exposure, for accrued benefits purposes.  38 U.S.C.A. §§ 1102, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in December 2005 and in March 2006, VA notified the appellant of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the cause of the Veteran's death to active service and noted other types of evidence the appellant could submit in support of her claims.  The March 2006 letter specifically informed the appellant to submit evidence showing that benefits were due to the Veteran and unpaid at the time of his death and noted other types of evidence the appellant could submit in support of her accrued benefits claims.  The appellant also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the appellant be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particular notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

The VCAA notice letters issued in this case generally complied with Hupp in that the appellant was advised of what was required to substantiate a claim of service connection for the cause of the Veteran's death (also considered a DIC claim under 38 U.S.C.A. § 1310).  Here, service connection was not in effect for any disabilities prior to the Veteran's death.  As will be explained below, the evidence does not support granting the appellant's claim of service connection for the cause of the Veteran's death.  The evidence also does not support granting the appellant's claim of entitlement to DEA benefits under 38 U.S.C., chapter 35.  The evidence finally does not support granting the appellant's claims of service connection for esophageal cancer and for colon cancer, each including as due to herbicide exposure, for accrued benefits purposes.  Accordingly, although all of the VCAA notice was issued in this case prior to the Court's decision in Hupp, the Board finds that, because the appellant was fully informed of the evidence needed to substantiate her claims, any failure of the RO to notify the appellant under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in June 2007, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, notice as to what is required to substantiate all of the appellant's claims was issued to the appellant in December 2005 and in March 2006 prior to the currently appealed rating decision which was issued in May 2006; thus, all of this notice was timely.  Because all of the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the appellant in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the appellant has not contended otherwise.  The appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits prior to his death such that a remand to obtain his SSA records is required.

The Board notes that, since the time of the Veteran's death, the appellant has submitted voluminous additional evidence, including medical treatise evidence and copies of multiple prior Board decisions, in support of her accrued benefits claims.  The Board observes in this regard that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  Accordingly, the Board finds that none of the evidence submitted by the appellant since the Veteran's death can be considered in evaluating her accrued benefits claims.  

A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The appellant submitted several medical articles in support of her contention that the Veteran's fatal metastatic adenocarcinoma was related to active service.  The medical articles submitted by the appellant in this case were not accompanied by the opinion of any medical expert linking the Veteran's fatal metastatic adenocarcinoma to active service.  Thus, the medical articles submitted by the appellant are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the medical evidence, to include a certificate of death and a supplemental report of cause of death, shows that the Veteran died almost 21 years after his service separation of metastatic adenocarcinoma.  There is no medical evidence of continuity of symptoms or competent opinion of a nexus between the Veteran's fatal metastatic adenocarcinoma and any incident of service.  The service treatment records are negative for esophageal problems.  It also is pertinent to note that, at the time of the Veteran's death, service connection was not in effect for any disability.  VA has obtained a competent medical opinion concerning the alleged etiological relationship between the cause of the Veteran's death and active service.  There is no competent evidence, other than the appellant's statements, which indicates that the cause of the Veteran's death may be associated with service.  The appellant is not competent to testify as to cause of the Veteran's death as it requires medical expertise to diagnose.  Nor is the appellant competent to testify as to the etiology of the Veteran's esophageal cancer or colon cancer prior to his death.  Thus, the Board finds that obtaining another opinion regarding the cause of the Veteran's death or the asserted etiological relationship between esophageal cancer, colon cancer, and active service is not required even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the appellant and no further action is necessary to meet the requirements of the VCAA. 

Service Connection for the Cause of the Veteran's Death

The appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran's in-service herbicide exposure contributed to or caused his death from metastatic adenocarcinoma a little more than 2 decades after his service separation.

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2010); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  The appellant has contended that the Veteran's fatal metastatic adenocarcinoma was caused by his in-service herbicide exposure.  She also has contended that the Veteran's in-service herbicide exposure caused him to experience heartburn or gastroesophageal reflux disease (GERD) which subsequently led to his fatal metastatic adenocarcinoma.  The competent evidence shows that, although the Veteran served in Vietnam and presumably was exposed to herbicides during such service, his fatal metastatic adenocarcinoma is not related to active service.  The Veteran's DD Form 214 shows that his medals included the Vietnam Service Medal w/8 campaign stars, the Republic of Vietnam Campaign Medal, the Republic of Vietnam Gallantry Cross Unit Citation w/Palm, the Vietnamese Cross of Gallantry w/Palm, and the Republic of Vietnam Civil Actions Honor Medal (1st class).  This form also shows that the Veteran had 3 years, 9 months, and 21 days of foreign service.  The Veteran's service treatment records contain references to treatment for dental conditions at the Qui Nhon Dental Clinic, 518th Medical Detachment, in June 1970 in Vietnam.  Given the foregoing, the Board finds that the Veteran's active service meets the regulatory definition of in-country service in Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed.Cir.2008) cert. denied 129 S. Ct. 1002 (2009).  Because the Veteran's active service involved duty or visitation in Vietnam, his in-service herbicide exposure is presumed.  

The Veteran's death certificate shows that he died on April [redacted], 2005, at age 62.  The immediate cause of death was metastatic adenocarcinoma.  No autopsy was performed.  A "Supplemental Report of Cause of Death" attached to the Veteran's death certificate and dated in June 2005 lists the immediate cause of his death as metastatic adenocarcinoma likely esophagus primary.

The Veteran's service treatment records are completely silent for any complaints of or treatment for the fatal metastatic adenocarcinoma which caused his death several decades after his service separation.  These records show instead that, on periodic physical examinations in July 1969, September 1974, November 1978, and in October 1982, clinical evaluation of the Veteran's mouth and throat was normal.  The Veteran stated in July 1969 and in September 1974 that there had been no change in his health since his most recent physical examination.  He also denied any relevant medical history.  At his separation physical examination in March 1984, clinical evaluation was completely normal.  The Veteran denied any relevant in-service medical history.

The appellant contended in her April 2007 notice of disagreement that the Veteran's in-service herbicide exposure while on active service in Vietnam contributed to or caused his fatal metastatic adenocarcinoma.  She also contended that the Veteran's in-service herbicide exposure caused his GERD which led to his death from metastatic adenocarcinoma.  Attached to the appellant's notice of disagreement was an April 2007 letter from Robert Haney, PA-C, who stated that the Veteran's diagnosis of adenocarcinoma of the esophagus had been made in October 1994.  The Veteran's "military records" showed 3 tours in Vietnam where he had been exposed to herbicides.  This physician's assistant concluded that, with no family history of intestinal cancer, it was his opinion that the Veteran's in-service herbicide exposure caused the esophageal cancer which metastasized after surgical excision and caused his death.

The appellant testified at her May 2010 Travel Board hearing that most of the Veteran's esophagus and stomach had been removed surgically in 1994.  The appellant and M.R., who also had served in Vietnam, testified that, prior to his death, the Veteran had been convinced that he had been exposed to herbicides while in Vietnam and such exposure had caused his fatal esophageal cancer.  

In July 2010, the Board referred this case to the Veterans Health Administration (VHA) for an advisory medical opinion.  In response, a VA physician stated in an September 2010 opinion that, after the Veteran had complained of heartburn, abdominal pain, and hematemesis, he had been diagnosed as having early stage esophageal carcinoma in September 1994.  The Veteran had a successful esophageal resection in October 1994 which revealed no extension of the tumor outside of the esophagus.  The Veteran subsequently presented in December 2003 with complaints of abdominal pain, nausea, and lack of bowel movements.  A computerized tomography (CT) scan showed a complete distal ileal obstruction and the Veteran was taken to the operating room where a primary distal ileal perforated adenocarcinoma, Stage III, was resected.  This physician also stated that, despite receiving adjuvant chemotherapy, the ileal adenocarcinoma recurred with liver and diffuse peritoneal metastases leading to intestinal obstruction in March 2005 and death shortly thereafter.  The VA physician opined that, based on the early stage of the Veteran's esophageal cancer diagnosed in September 1994, the 9-year interval between resection of the esophageal tumor in October 1994 and the intestinal obstruction in December 2003, and the operative report of December 2003 "which describes a classic obstructing primary tumor of the ileum," the 2 cancers were not related.  This physician also opined that "the Veteran was in all likelihood surgically cured of his esophageal cancer but presented with a second adenocarcinoma of the distal ileum 9 years later."  Because the Veteran's cancer had perforated, which resulted in an extremely high incidence of peritoneal spread, it was the VA physician's opinion that metastatic adenocarcinoma of the distal ileum was the cause of the Veteran's death.  This VA physician acknowledged that his opinion contradicted the opinion by Robert Haney, PA-C, that the Veteran had died as a result of esophageal carcinoma caused by in-service herbicide exposure.  This physician opined further that it was more likely than not that the Veteran's cancer and death were unrelated to in-service herbicide exposure.  Citing medical literature, the VA physician explained that the medical evidence did not support an association between herbicide exposure and gastrointestinal cancers.  He also opined further that it was more likely than not that the Veteran's heartburn/GERD had not lead to his death because there was no association between these diseases and ileal carcinoma.

The Board acknowledges the appellant's continuing assertion that her husband (the Veteran) was exposed to herbicides during active service in Vietnam and this contributed to or caused his death.  The Board also acknowledges that, because the Veteran served in Vietnam, his in-service herbicide exposure is presumed.  The competent evidence, to include the Veteran's death certificate and the October 2010 VHA opinion, indicates that the cause of the Veteran's death is not related to active service, however.  The Veteran's service treatment records are completely silent for any complaints of or treatment for any esophageal or gastrointestinal problems, to include GERD, at any time during his 22 years of active service, including while he was in Vietnam.  There also is no competent opinion which relates the cause of the Veteran's death to active service.  Although Robert Haney, PA-C, opined in April 2007 that the Veteran's in-service herbicide exposure caused his death from esophageal cancer, the Board observes that esophageal cancer is not among the diseases listed in § 3.309(e) which are associated with in-service herbicide exposure.  See 38 C.F.R. § 3.309(e) (2010).  The VA physician concluded in September 2010 that it was more likely than not that the Veteran's cancer and death were not related to in-service herbicide exposure because the medical literature did not support an association between herbicide exposure and gastrointestinal cancers.  

The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Because it appears that there is no clinical evidence to support the April 2007 opinion from Robert Haney, PA-C, which attempted to relate the Veteran's death to service, the Board finds this opinion less probative on the issue of whether the cause of the Veteran's death is related to active service.  The Board also assigns greater probative value to the VA physician's September 2010 on the issue of whether the cause of the Veteran's death is related to active service because the VA physician's September 2010 opinion clearly reflects "clinical data or other rationale to support his opinion."  Id.  The VA physician provided a clear rationale for his September 2010 opinion that the cause of the Veteran's death was not related to active service by relying both on the medical evidence in the claims file and the medical literature.

The appellant also has asserted that either the Veteran's esophageal cancer in 1994 or his heartburn/GERD was related to the fatal metastatic adenocarcinoma which caused his death in 2005.  The Board notes that the VA physician concluded in September 2010 that these 2 cancers were not related to each other.  His rationale was that the Veteran's esophageal cancer had been caught at an early stage in 1994 and there had been a 9-year interval between the esophageal cancer in 1994 and the intestinal obstruction in 2003 which resulted in the Veteran's fatal metastatic adenocarcinoma of the distal ileum.  The VA physician also specifically found in September 2010 that the Veteran had been surgically cured of his esophageal cancer but had presented with a second adenocarcinoma of the distal ileum 9 years later that, unfortunately, led to his death.  He further found that it was more likely than not that the Veteran's heartburn/GERD did not lead to his death because there was no association between these diseases and ileal carcinoma.  This physician also opined that the Veteran's metastatic adenocarcinoma of the distal ileum had caused his death.  This is in accordance with the Veteran's death certificate which listed metastatic adenocarcinoma as the cause of death.  The appellant also has not identified or submitted any competent evidence, to include a medical nexus, which relates the cause of the Veteran's death to active service.  In summary, the Board finds that service connection for the cause of the Veteran's death is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  The appellant also is competent to report what she observed of the Veteran's symptoms.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In contrast, when the Veteran thereafter reported his alleged in-service and post-service medical history to VA, he was seeking compensation and not medical treatment.  Similarly, when the appellant reported after the Veteran's death what she had observed of the Veteran's symptoms prior to his death, she was seeking compensation.  The Board is aware of an appellant's self interest in any claim for benefits.  The Board properly may consider the personal interest a claimant has in his or her own case but is not free to ignore his or her assertion as to any matter upon which he or she is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999), and Cartright, 2 Vet. App. at 25.

The appellant has asserted that the Veteran's in-service herbicide exposure caused esophageal cancer and led to his death.  She also has asserted that this exposure caused the Veteran's GERD and led to his fatal metastatic adenocarcinoma of the distal ileum.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous esophageal or gastrointestinal symptoms, to include esophageal cancer or metastatic adenocarcinoma of the distal ileum, after service separation.  Further, the Board concludes that the appellant's assertions of the Veteran's continued esophageal or gastrointestinal symptomatology, to include esophageal cancer or metastatic adenocarcinoma of the distal ileum, since active service, while competent, are not credible.
  
The Board finds that the appellant's more recent statements contending that the Veteran had a history of continued esophageal and/or gastrointestinal problems, to include the metastatic adenocarcinoma which caused his death, between active service and his death are inconsistent with the other lay and medical evidence of record.  Indeed, while the appellant now asserts that the Veteran experienced esophageal or gastrointestinal problems during service which led to his death several decades after his service separation, in the more contemporaneous medical history the Veteran gave at his separation physical examination in March 1984, he denied any relevant in-service medical history.  His separation physical examination showed no relevant findings for his esophagus or gastrointestinal system.  His in-service history of symptoms at the time of service separation is more contemporaneous to service and is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  Such histories also are of more probative value than the appellant's more recent assertions of in-service esophageal or gastrointestinal problems given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
  
The post-service medical evidence does not reflect complaints or treatment related to esophageal or gastrointestinal problems, to include esophageal cancer or metastatic adenocarcinoma of the distal ileum, for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1984) and initial reported symptoms related to esophageal cancer in 1994 (a 10-year gap).  The Board also emphasizes the multi-year gap between service discharge in 1984 and initial reported symptoms related to metastatic adenocarcinoma of the distal ileum in 2003 (a 19-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought treatment prior to his death for esophageal cancer in 1994 and for metastatic adenocarcinoma of the distal ileum in 2003, he did not report any relevant in-service history, to include his in-service herbicide exposure, to his post-service treating physicians.  Such histories reported by the Veteran for treatment purposes prior to his death are of more probative value than the more recent assertions and histories given by the appellant for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board has weighed the appellant's statements as to continuity of the Veteran's symptomatology for esophageal or gastrointestinal problems, to include esophageal cancer or metastatic adenocarcinoma of the distal ileum, and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the Veteran's previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the Veteran's previous statements made for treatment purposes.  For all of these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of esophageal or gastrointestinal symptoms, to include esophageal cancer or metastatic adenocarcinoma of the distal ileum, between service separation and the Veteran's death.


Accrued Benefits Claims

The appellant also contends that she is entitled to accrued benefits based on the Veteran's service connection claims for esophageal cancer and for colon cancer, each including as due to herbicide exposure.  Both of these claims were pending at the time of the Veteran's death.  The appellant essentially contends that, prior to his death, the Veteran was entitled to service connection for esophageal cancer and for colon cancer because his in-service herbicide exposure had caused these diseases.

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  The Veteran died in April 2005.  The appellant filed her accrued benefits claims in November 2005; thus, her claims were timely filed.  Id.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Esophageal cancer and colon cancer are not listed among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

A review of the claims file shows that, prior to his death, the Veteran had filed service connection claims for esophageal cancer and for colon cancer, each including as due to herbicide exposure, in February 2005.  In response, the RO sent the Veteran a VCAA notice letter concerning these claims in March 2005.  Certain of the Veteran's post-service medical records from Womack Army Medical Center were received by the RO on April 1, 2005.  Unfortunately, the Veteran denied later in April 2005 before either of these claims could be adjudicated by the RO.

The Board finds that the preponderance of the evidence is against the appellant's claims of service connection for esophageal cancer and for colon cancer, each including as due to herbicide exposure, for accrued benefits purposes.  As noted, the appellant has contended that the Veteran's in-service herbicide exposure contributed to or caused his esophageal cancer and colon cancer.  Prior to his death, the Veteran also had filed claims of service connection for esophageal cancer and for colon cancer, each including as due to herbicide exposure.  He had contended prior to his death that both of these cancers had been caused by his in-service herbicide exposure while on active service in Vietnam.  The Board previously has found that the Veteran served in Vietnam during active service and presumably was exposed to herbicides.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  Although the Veteran's in-service herbicide exposure is presumed, neither esophageal cancer nor colon cancer are among the diseases listed for which service connection is presumptively available on the basis of such exposure.  Id.  The Veteran's service treatment records also are completely silent for any complaints of or treatment for esophageal cancer or colon cancer at any time during service.  The post-service medical evidence shows that, although the Veteran was treated for esophageal cancer in 1994, it was successfully removed following esophageal resection.  These records also show that the Veteran was diagnosed as having stage IV colon cancer following private CT scan in November 2004.  Prior to his death, the Veteran had not submitted or identified any competent evidence which related esophageal cancer or colon cancer to active service, including as due to in-service herbicide exposure.  And none of the evidence submitted by the appellant since the Veteran's death concerning the alleged etiological link between either of these cancers and herbicide exposure, including the April 2007 opinion by Robert Haney, PA-C, and the September 2010 VA physician's opinion, can be considered in adjudicating her service connection claims for esophageal cancer and for colon cancer, each including as due to herbicide exposure, for accrued benefits purposes.  See Hayes, 4 Vet. App. at 353.

Based on a review of the evidence physically and constructively on file at the time of the Veteran's death in April 2005, it appears that, after he was treated successfully for esophageal cancer in 1994, this disease did not reoccur prior to his death.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  Prior to his death, no competent evidence was received which demonstrated that the Veteran experienced any disability due to esophageal cancer at the time of his death which could be attributed to active service.  Thus, the Board finds that service connection for esophageal cancer is not warranted, including as due to herbicide exposure, for accrued benefits purposes.

Based on a review of the evidence physically and constructively on file at the time of the Veteran's death in April 2005, it also appears that, although he began treatment for colon cancer in 2004 and continued to receive treatment for this disease until his death, there is no competent opinion of record which relates colon cancer to active service or any incident of service, including as due to in-service herbicide exposure.  Prior to his death, no competent evidence was received which demonstrated that the Veteran's colon cancer could be attributed to active service.  Thus, the Board also finds that service connection for colon cancer also is not warranted, including as due to herbicide exposure, for accrued benefits purposes.

In reaching the above conclusions, the Board again has considered the competency and credibility of the lay assertions made by the Veteran prior to his death and by the appellant thereafter concerning continuity of symptomatology of esophageal cancer and colon cancer.  Prior to his death, the Veteran asserted that he experienced symptoms of esophageal cancer and colon cancer continuously since service.  The appellant has maintained these assertions since the Veteran's death.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these disabilities after service separation.  Further, the Board concludes that the lay assertions by the Veteran prior to his death and by the appellant thereafter of his continued esophageal cancer and colon cancer symptomatology between active service and his death, while competent, are not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of esophageal cancer and colon cancer since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he asserted prior to his death that he experienced esophageal or colon problems during service, he denied any relevant in-service medical history at his separation physical examination in March 1984.  His history of symptoms at separation is more contemporaneous to service and is of more probative value than the more recent assertions made many years after service separation.  See Harvey, 6 Vet. App. at 394; Madden, 125 F.3d at 1481.  

The post-service medical evidence does not reflect complaints or treatment related to esophageal cancer for approximately 10 years following the Veteran's service separation in May 1984.  This evidence also does not reflect complaints or treatment related to colon cancer for approximately 20 years following the Veteran's service separation in March 1984.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333.  See also Mense, 1 Vet. App. at 356.

The Board again observes that, when the Veteran sought treatment prior to his death for esophageal cancer in 1994, he did not report any relevant in-service history, to include his in-service herbicide exposure, to his post-service treating physicians.  The Veteran also did not report any relevant in-service history to his post-service treating physicians when he sought treatment for colon cancer in 2004.  It appears instead that the appellant first alleged after the Veteran's death that he had experienced esophageal and colon problems during service.  These inconsistencies in reporting the Veteran's medical history before and after his death suggest that the lay statements regarding onset and continuity of symptomatology of the Veteran's esophageal cancer and colon cancer are less than credible.  See Madden, 125 F.3d at 1481; Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Such histories reported by the Veteran for treatment purposes prior to his death also are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 73.

The Board has weighed the lay statements as to the Veteran's continuity of symptomatology for esophageal cancer and colon cancer and finds the current recollections and statements made by the Veteran prior to his death and by the appellant thereafter in connection with a claim for VA compensation benefits to be of lesser probative value than the Veteran's previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For all of these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms of esophageal cancer and colon cancer since service separation.  

Neither the Veteran nor the appellant has shown that they have the expertise required to diagnose esophageal cancer or colon cancer.  Nor are they competent to offer an opinion regarding any causal relationship between either of these cancers and active service.  Again, there is no documentation of any findings with respect to either of these cancers in service.  While the lay assertions of record have been considered carefully, they are outweighed by the medical evidence of record showing no nexus between esophageal cancer, colon cancer, and active service.

DEA Benefits Claim

Finally, with respect to the appellant's claim for DEA benefits, the Board notes that, for the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2010).

The Board finds that the evidence is against the appellant's claim for DEA benefits under 38 U.S.C., Chapter 35.  In this case, the Veteran did not have a permanent total service-connected disability at the time of his death.  The Board also has found that the cause of the Veteran's death is not related to active service.  Accordingly, the appellant cannot satisfy the requirements of 38 U.S.C., Chapter 35, and her claim for DEA benefits must be denied on the basis of an absence of legal merit.  Id.  See also Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DEA benefits under Chapter 35 of Title 38, United States Code, is denied.

Entitlement to service connection for esophageal cancer, including as due to herbicide exposure, for accrued benefits purposes, is denied.

Entitlement to service connection for colon cancer, including as due to herbicide exposure, for accrued benefits purposes, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


